IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


STACEY ELLA REDMOND,                        : No. 485 EAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
BUREAU OF ADMINISTRATIVE                    :
ADJUDICATION,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal and

the Application for Leave to File a Response are DENIED.